DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Claim Status
Claims 1, 2, 4, 7-9, 13-16, 19-22, and 24-37 are pending and are examined. Claims 3, 5, 6, 10, 11, 12, 17, 18, and 23 are canceled. 
Claim Objections
Claim 13 is objected to because of the following informalities:  “which first probe molecule” should be corrected to “said first probe molecule”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “which second probe molecule” should be corrected to “said second probe molecule”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Correct “first probe molecule has binding specificity” to “first probe has a binding specificity”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Correct “second probe molecule has binding specificity” to “second probe has a binding specificity”.  This would be consistent with independent claims 1 and 24. Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  “which probe molecule” should be corrected to “said probe molecule”.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: Correct “said compore current signals or change thereof” to “said compore current signals or changes thereof”. This would be consistent with independent claims 1 and 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7-9, 13-16, 19-22, and 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 13, and 24, the limitation “wherein (b) - (d) is performed in an absence of said target nucleic acid molecule traversing through a nanopore of said plurality of nanopores” is interpreted as new matter by the examiner. The examiner reviewed the paragraphs in the specification cited [0004], [0022], [0025]-[0027], and [0046] and did not see the disclosure of the absence of a target nucleic acid traversing through a nanopore. The drawings such as figures 5A and 5B are not clear in depicting absence of traversal through the nanopore. From the specification of the instant application, this is the explanation on Figs. 5A and 5B. Fig. 5A shows a bound probe molecule 520 to an inner sidewall of the nanopore in [0039]. [0041] FIG. 5B shows the same nanopore after a specific electric field has been applied across the compore. In the presence of this electric field, the target molecules 530 are attracted inside the nanopore, and individual target molecules 530 bind to corresponding probe molecules 520 to form probe/target bonds 540. This binding creates an ionic current change in current across the nanopore 130. [0042] When the electric field is removed or changed, the target molecules 530 release from the probe molecules 520. The target molecules 530 may flow out the nanopore 130, reverting to the arrangement shown in FIG. SA.  Where else in the disclosure would there be support for the absence of traversal and what are the metes and bounds of absence of traversal? Is there any part of the target nucleic acid molecule that has crossed (traversed) the nanopore in order for measurement to occur? Alternatively, is the absence of traversal only in the presence of an electric field? (The examiner notes only claim 4, dependent on claim 1, mentions “to apply electric field” and claim 19, dependent on claim 13, mentions “a different electric field”. Please clarify about the presence of an electric field. The examiner notes Applicant may indicate sides (top or bottom for example) or arrows on Figs. 5A and 5B for the direction of flow through the nanopore.

Regarding Claim 19, the limitation “said different conditions comprise a different electric field being applied across said compore” is unclear and indefinite. What is the different electric field being applied? What is the original or first electric field applied such that there is a different electric field? Please clarify the electric fields being applied.

Claims 2, 4, 7-9, 13-16, 20-22, 25-36 are rejected by virtue of being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 24, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 13, and 24, the limitations “wherein (b) - (d) is performed in an absence of said target nucleic acid molecule (or second target nucleic molecule in claim 13) traversing through a nanopore of said plurality of nanopores” are unclear and indefinite. Is the nucleic acid (DNA for example) in the nanopore at all or it is immobilized before entering the nanopore? Is part of the molecule need to be traversed for the current or signal to be detected? Does Applicant mean that the entire molecule does not need to traverse the nanopore for the current or signal to be detected? The drawings such as figures 5A and 5B are not clear in depicting absence of traversal through the nanopore. Please clarify where the target nucleic acid is during measurement relative to the nanopore. 

Regarding Claims 1 and 24, the limitation (for example, claim 1, lines 16 and 17) “wherein (b) - (d) is performed in an absence of said target nucleic acid molecule traversing through a nanopore of said plurality of nanopores” is unclear and indefinite. Is this the same nanopore or different nanopore as the previous limitation (claim 1, line 4) “each nanopore of said plurality of nanopores individually comprises a plurality of probe molecules immobilized thereto”? Please clarify with consistent claim language such as “said” or “the” if these refer to the same nanopore.

Regarding Claim 13, the limitation (page 4 claims 5/6/22 lines 4-6) “wherein (b) - (d) is performed in an absence of said first target nucleic acid molecule or said second target nucleic acid molecule traversing through a nanopore of said plurality of nanopores” is unclear and indefinite. Is this the same nanopore or different nanopore as the previous limitation (claim 1, line 4) “each nanopore of said plurality of nanopores individually comprises a plurality of probe molecules immobilized thereto”? Please clarify with consistent claim language such as “said” or “the” if these refer to the same nanopore.

Regarding Claim 37, the limitation “wherein each nanopore of said plurality of nanopores comprises a plurality of a same probe molecule immobilized thereto” is unclear and indefinite. Is this the same nanopore or different nanopore as the previous limitation in claim 1 (which claim 37 is dependent on) “each nanopore of said plurality of nanopores individually comprises a plurality of probe molecules immobilized thereto”? Please clarify with consistent claim language such as “said” or “the” if these refer to the same nanopore.

Claims 2, 4, 7-9, 13-16, 19-22, 25-36 are rejected by virtue of being dependent on a rejected base claim.

			Additional Reference
Shibahara (WO 2019/026359) teaches in Fig. 11 In the multi-pore according to the biological sample analysis method 1100 of the present embodiment shown in FIG. 11, an accelerometer 501, a speedometer, and displacement regarding the vibration detection unit for detecting the vibration of the apparatus on which the biological sample analyzer is mounted. We can think of a method that is not a measure. A plurality of DNA strands 1102 and 1103 are immobilized on the DNA-immobilized substrate 108 to block multiple nanopores of the multi-nanopore substrate 1101. Among these, the DNA strand 1103 has a known base sequence. However, by simultaneously measuring the DNA 1103 whose base sequence is known and the unknown DNA 1102 strand by the biological sample analysis method 1100, the vibration can be detected by the known DNA strand 1103 when an unexpected vibration is introduced. it can. Therefore, by correcting the unknown DNA strand 1102 by the detected vibration, it is possible to improve the accuracy in decoding the base sequence of the unknown DNA strand. Here, it is important that the known DNA strand 1103 is known, and it may be other proteins or identification compounds. Shibahara is silent to (c) measuring simultaneously from said plurality of nanopores of said compore current signals or changes thereof to generate an aggregate current or change thereof as an output, wherein said aggregate current or change thereof is indicative of said target nucleic acid molecule binding to said probe molecule; and (d) using said output measured in (c) to detect said target nucleic acid molecule, wherein (b) - (d) is performed in an absence of said target nucleic acid molecule traversing through a nanopore of said plurality of nanopores.
Allowable Subject Matter
Claims 1, 2, 4, 7-9, 13-16, 19-22, and 24-37 are rejected to under 112(a) and 112(b) but would be allowable if rewritten to address all the objections (claims 13 and 24), new matter issues and clarity issues. 

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach A method for detecting a target nucleic acid molecule, comprising: (a) providing a nanosensor chip comprising a compore, wherein said compore comprises a plurality of nanopores, wherein each nanopore of said plurality of nanopores individually comprises a plurality of probe molecules immobilized thereto, wherein a nanopore of said plurality of nanopores comprises a probe molecule of said plurality of probe molecules that has a binding specificity to said target nucleic acid molecule; wherein (b) - (d) is performed in an absence of said target nucleic acid molecule traversing through a nanopore of said plurality of nanopores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8, filed 5/6/22, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 22 has been withdrawn. 

Applicant’s arguments, see page 8, filed 5/6/22, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections has been withdrawn. However, the examiner notes new 112b rejections are applied in light of the amendment.

Applicant’s arguments, see page 9, filed 5/6/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection has been withdrawn. The prior art of Leburton (2019/0383789; previously cited) is silent to wherein (b) - (d) is performed in an absence of said target nucleic acid molecule traversing through a nanopore of said plurality of nanopores.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798